Case 1:18-cv-00386-EGS Document 14 Filed 10/15/18 Page 1 of 2
         Case 1:18-cv-00386-EGS Document 14 Filed 10/15/18 Page 2 of 2



                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 15, 2018, a true and correct copy of the foregoing was

filed by using the Court’s electronic filing system and was served by U.S. mail, postage prepaid, upon

the following:

                      Hope Lee-Thomas
                      4412 Dubois Place, S.E.
                      Washington, D.C. 20019

                      Plaintiff


                                             /s/ Tanzeela Ahmad




                                                2
